233 F.2d 699
98 U.S.App.D.C. 208, 109 U.S.P.Q. 405
Alva G. BLANCHARD, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13006.
United States Court of Appeals District of Columbia Circuit.
Argued May 17, 1956.Decided May 31, 1956.

Mr. Alva G. Blanchard, appellant pro se.
Mr. Clarence W. Moore, Solicitor, U.S. Patent Office, for appellee.
Before EDGERTON, Chief Judge, and BASTIAN and BURGER, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion of Judge Morris in the District Court.  Blanchard v. Watson, 132 F. Supp. 744.


2
Affirmed.